DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Page 9, lines 14-15 “…and drives the cutting portion 21 to cut off15 the connecting segment 21,” appears to contain a typographical error in regards to the connecting segment. The connecting segment is previously disclosed as Element 4, therefore, the section may be amended to recite “…and drives the cutting portion 21 to cut off15 the connecting segment 4 .
Appropriate correction is required.

Claim Objections
Claim 10 is objected to because of the following informalities:
Claim 10, line 21-22 recites “plurality of end caps has a largest diametrical dimension on its large-diameter segment…” The use of “its” is generally avoided to prevent confusion in interpretation of the claim language. Possible amendments may be “on the large-diameter segment” or “on said large-diameter segment”.
	Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “disconnected” in claim 5, line 6 is used by the claim to mean “not directly connected to the second handling portion,” while the accepted meaning is “the elements are not connected in any way, including no connections to intervening elements.” The term is indefinite because the specification does not clearly redefine the term. Claim 1 discloses “the first handing portion being pivotally connected with the second handling portion” therefore any element connected to the first handling portion will also be connected to the second handling portion by said pivotal connection, thus, rendering the limitation of claim 5 “the feeding member is assembled to the first handling portion and disconnected with the second handling portion” indefinite. For examination purposes, the limitation will be interpreted as “the feeding member is assembled to the first handling portion and is not directly connected with the second handling portion.”

	Regarding claim 10, the term “1/3 times an axial dimension of one of the plurality of end caps” in claim 10 is a relative term which renders the claim indefinite. The term “1/3 times an axial dimension of one of the plurality of end caps” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no standard size of an end cap, therefore, there is no way in which someone may ascertain when infringement has occurred. As best understood from Figure 10 and page 6, lines 2-5 of the instant application “As viewed in a radial direction of one of the plurality of end caps 3 (as shown in figure 10), the feeding member 23 is configured to correspond 1/3 times an axial dimension of one of the plurality of end caps so as to stably move the end caps set 2.”, when viewed radially, the width of the feeding member corresponds to 1/3 times an axial dimension (the width) of the end cap set. Since the end cap set may be a variable, the width of the feeding member may correspond to 1/3 times the width of the cartridge. Alternatives may also include a ratio of the feeding member in relation to the width of the second jaw portion or the width of the handle as both shown in Figure 10. 

	Claim 10 recites the limitation "the opening direction" in Page 14, Line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 10 depends from Claim 6, 5, and 1. The only recitation of “an opening direction” is in Claim 3 which is not part of the dependency of Claim 10. Further, “the opening direction” recited in Claim 10 fails to identify what the opening direction is in relation to. For example, Claim 3 recites “an opening direction of the entrance” which is previously disclosed in Claim 3 as “an entrance of the receiving portion”. For examination purposes, “the opening direction” in Claim 10 will be interpreted as “an opening direction of the entrance”. This interpretation is derived from lines 20-21 of page 13 which recites “the receiving portion has an entrance which is communicated with the receiving space…” as this is part of Claim 10 and recites similar structure to Claim 3.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reider (US2777345).
	Regarding claim 1, Reider discloses a pliers (Figure 1), configured to assemble an end cap to a vehicle cable (Column 1, lines 15-20 “This invention relates to hand tools for crimping electrical connectors on conductors and more particularly to a hand tool of the type wherein connectors or terminals in strip form are successively and automatically fed to and properly positioned between crimping jaws for crimping.”), an end cap set (Figure 11 Element 36) including a plurality of end caps connected with one another (Column 1, line 18-19 “…connectors or terminals in strip form…”), the pliers including: 
	5a main body (Figure 1 Entire tool), including a first handling portion (Figure 1 Element 22), a second handling portion (Figure 1 Element 20) and a receiving portion (Figure 1 Element 72), the first handling portion being pivotally connected with the second handling portion (Figure 1 Element 24 is a pin), the first handling portion being movable relative to the second handling portion between a first position (Figure 2 shows the first position in which Element 20 and 22 are pivoted away from each other) and a second position (Figure 1 shows the second position in which Element 20 and 22 are pivoted toward each other), the receiving portion having a receiving space configured 10to receive the end cap set (Figures 2 and 9 show the space between Elements 28 and 30 which defines the receiving space in the receiving portion for receiving the end cap set); 
	a connecting mechanism (Figure 13 Element 30 and Figure 11 Element 130), being connected with the first handling portion (Figure 2 shows Elements 30 and 130 connected to the first handling portion Element 22), including a cutting portion (Figure 13 Elements 74, 100, and 110), a pressing portion (Figure 13 Elements 114 and 80) and a feeding member (Figure 11 Element 130), the cutting portion and the pressing portion corresponding to the receiving space (Figure 9 Cutting portion 74, 100, and 110 and Pressing Portion 114 are part of Elements 28 and 30 and thus correspond to the receiving space defined between Elements 28 and 30), the feeding member being configured to move the end cap set (Column 5, lines 10-19 “The feed and detent mechanism are particularly shown in Figures 2, 3, 4, 10 and 11 of the drawing. Referring first to Figure 11, the feed mechanism includes a stepped lever 130 comprising a finger piece 132 and an elongated feed arm 134 terminating in a pair of fingers 136 and 138 that are adapted to straddle the connecting piece 44 between adjacent terminals of the strip 36. Figure 19 is a detailed view showing the location of the fingers 136 and 138 when they are positioned to engage the strip 36 preparatory to feeding a terminal into crimping position.”).

	Regarding claim 2, Reider discloses the pliers of claim 1, wherein when the first handling portion is moved from the first position to the second position (Figure 2 shows the first position and Figure 1 shows the second position in which the first handling portion is moved towards the second handling portion), the first handling portion drives the cutting portion and the pressing portion to move toward the receiving portion (The transition from the first position to the second position causes the first handling portion to move towards the second handling portion which causes the cutting portion 100 and pressing portion 114 to move toward the receiving portion 72), the pressing portion is configured to press one of the plurality of end caps (Figure 17B and 18B show Pressing Portion 114 pressing one of the end caps), and the first handling portion drives the feeding 20member to move relative to the end cap set (Figure 2 shows the first and second handling portions being moved apart from one another. As the separation occurs, feeding member 130 is driven along the slot 141 of the first handling portion to move the end cap set); when the first handling portion is moved from the second position to the first position, the first handling portion drives the feeding member to move the end cap set (As addressed above, the pliers transition from the second position (handles being close together) to the first position (handles being apart) and the feeding member 130 is driven along slot 141 of the first handling portion to move the end cap set).

	Regarding claim 3, Reider discloses the pliers of claim 1, wherein the feeding member has a hooked portion (Figure 1 Element 138) 10and a connecting portion (See annotated drawing below), the hooked portion and the connecting portion respectively pass through a hypothetical line (See both annotated drawings below), the hooked portion is configured to be biased against the end cap set (See first annotated drawing below. Hooked portion is biased against end cap set), the receiving portion has an entrance (See second annotated drawing below) which is communicated with the receiving space and configured 5for the end cap set to pass therethrough (See second annotated drawing below. End cap set passes through the entrance), and the hypothetical line is transverse to an opening direction of the entrance (See second annotated drawing below. The hypothetical line is transverse to the opening direction of the entrance).

    PNG
    media_image1.png
    353
    598
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    472
    1024
    media_image2.png
    Greyscale


	Regarding claim 4, Reider discloses the pliers of claim 3, wherein the feeding member further has a bridge section (Figure 11 Element 134), the hooked portion and the connecting portion are respectively connected at two opposite sides of the bridge section and extend backward 10relative to each other (See annotated drawing below. Hooked portion and Connecting portion are on opposite sides of the bridge section and extend backward relative to each other).

    PNG
    media_image3.png
    388
    656
    media_image3.png
    Greyscale


	Regarding claim 5, Reider discloses the pliers of claim 1, wherein the main body further includes a first jaw portion (Figure 2 Element 28) and a second jaw portion (Figure 2 Element 30), the first jaw portion is connected with the first handling portion (Column 4, lines 27-29 “The crimping jaws 86 and 88 and anvil 74 which comprise the lower crimping jaw assembly 28 are fastened in the crimping head housing 60 by means of pins 98…” Figures 1, 2, and 14 shows First Jaw Portion 28 connected to the First Handling Portion 22 by Pins 98), the second jaw portion is connected with the second handling portion (Column 4, lines 61-67 “Next to the plate 110 there is an upper crimping jaw 114 which is provided with a recessed die surface 116 and a slot 32, previously described, which engages pin 34 of the upper handle and by means of which the upper assembly is actuated. The upper assembly 30 also includes an outer upper crimping jaw 118 which is provided with a die surface 120.” Figures 1 and 2 show Second Jaw Portion 30 connected to the Second Handling Portion by Pin 34), the first jaw portion has the cutting portion (Figure 14 shows Cutting portion 74 is on the First Jaw Portion 28) and the 15pressing portion (Figure 14 shows Pressing Portion 80 is on the First Jaw Portion 28), the second jaw portion has the receiving portion (Figure 2 shows receiving Portion 72 including Second Jaw Portion 30 which receives the end cap set), the feeding member is assembled to the first handling portion (Column 5, lines 20-21 “Referring to Figures 3 and 4, the lever 130 is pivotally mounted to the handle 22 in the following manner.”) and disconnected with the second handling portion (As addressed in the 112 section above, the first and second handling portion are connected in the instant application, therefore, the feeding member being assembled to the first handling portion would prevent the feeding member from being disconnected with the handling portion. The limitation is interpreted as the feeding member not being directly connected or assembled to the second handling portion. The feeding member is connected to the second handling portion by connection with the first handling portion and Elements 144 and 146 which connect between the feeding member and second handling portion which is a connection requiring intervening parts and is not a direct connection), the second jaw portion further includes a communicating space (Figure 14 Element 120 includes space in the second jaw Element 120 and space in the direction toward First Handling Portion 22 for entrance of the end cap sets), the communicating space is communicated with the receiving space (See annotated drawing below), the communicating space is closer to the first handling 20portion than the receiving space (See annotated drawing below), the communicating space and the receiving space are configured for the end cap set to penetrate therewithin (Figure 16c shows an end cap penetrating into the receiving space and the communicating space).

    PNG
    media_image4.png
    421
    396
    media_image4.png
    Greyscale

	Regarding claim 6, Reider discloses the pliers of claim 5, wherein the first handling portion has a shoulder portion (See annotated drawing below) which is exposed outwardly (Shoulder Portion is exposed to an upper outside of the First Handling Portion 22) and adjacent to the second jaw portion (See annotated drawing below), 11the communicating space is open toward the shoulder portion (The communicating portion is open to toward the shoulder portion when the first and second jaws are separated to prepare for entry of an end cap), and the feeding member is assembled to the shoulder portion (Element 130 is assembled to the shoulder portion show in the first annotated drawing) and protrudes into the communicating space (See second annotated drawing below).

    PNG
    media_image5.png
    600
    759
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    256
    649
    media_image6.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Reider in view of Barriuso et al. (EP2006962 hereinafter Barriuso).

	Regarding claim 7, Reider discloses the pliers of claim 1 but fails to disclose a cartridge, wherein the cartridge is 5detachably assembled to the main body, the cartridge includes a receiving groove configured to receive the end cap set, the main body has a first assembling structure and a second assembling structure, the cartridge has a connecting structure, the cartridge is engageably disposed between the first assembling structure and the second assembling structure, and the first 10assembling structure and the connecting structure are engaged with each other.

	Barriuso teaches a cartridge (Figure 4 Element 19), wherein the cartridge is 5detachably assembled to the main body (Translated Description paragraph 0006, lines 85-86 and 92-94 “The invention proposes for this purpose a distribution and crimping pliers for wiring accessories to be crimped on a cable, comprising: two branches articulated to each other to form, on the one hand, a crimping head comprising crimping jaws, and, on the other hand, gripping handles, one of said branches forming a magazine and having means for receiving a charger containing a plurality of wiring accessories…”), the cartridge includes a receiving groove (Figure 4 Elements 150 and 151 are two walls that form a groove) configured to receive the end cap set (Elements 150 and 151 are configured to receive the end cap set between them), the main body has a first assembling structure (Figure 14 Element 172) and a second assembling structure (Figure 4 Element 24 and Paragraph 0082 “When, by its corresponding transverse section of the floor wall 150, the magazine 19 comes into abutment against the plate 24 of the head 21, it finds its exact place in the branch forming the magazine 11, and can therefore be fitted into it by snapping the rounded end of the hook 172 into the recess of the springboard 171.”), the cartridge has a connecting structure (Figure 14 Element 171), the cartridge is engageably disposed between the first assembling structure and the second assembling structure (The cartridge 19 is engaged between the first assembling structure 172 and the second assembling structure 24. Elements 172 and 24 are on opposite ends of the tool with Element 19 disposed between them), and the first 10assembling structure and the connecting structure are engaged with each other (Figure 14 shows first assembly structure 172 engaged with connecting structure 171).

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Reider to incorporate the teachings of Barriuso to provide a cartridge for holding the end cap set and is detachably assembled to the main body between a first assembling structure and a second assembling structure. Doing so would allow the pliers to have a cartridge for holding end caps that may be quickly changed out when running out of end cap sets or when a different size end cap set is needed. Detachably assembling the cartridge to the main body at the first and second assembling structures provides multiple points of contact with the main body to create a secure connection between the cartridge and the main body.

	Regarding claim 8, Reider in view of Barriuso teaches the pliers of claim 7, wherein the first assembling structure includes a first abutting surface (See annotated drawing below), the connecting structure includes a second abutting surface (See annotated drawing below) facing 15the first abutting surface (The first abutting surface and second abutting surface face each other when in contact), the first abutting surface and the second abutting surface are abuttable against each other (The annotated drawing shows the first abutting surface and second abutting surface in contact with each other).

	Reider in view of Barriuso fails to explicitly disclose an engaging concave on the first abutting surface and an engaging convex protruding beyond the second abutting surface; and the engaging convex and the engaging concave are engageable with each other. (The annotated drawing below shows an engaging concave on the second abutting surface and an engaging convex on the first abutting surface)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention by reversal of parts to place the engaging concave on the first abutting surface and the engaging convex on the second abutting surface. Doing so would be an obvious modification that functions identically and yields the same predictable results of engaging the abutting surfaces. (MPEP 2144.VI)


    PNG
    media_image7.png
    385
    718
    media_image7.png
    Greyscale

	Regarding claim 9, Reider in view of Barriuso the pliers of claim 7, wherein the cartridge further has a protruding portion (Figure 4 Element 176) 20extending toward the receiving groove (Element 176 extends into the receiving groove between wall 151 and wall 150), and the protruding portion is configured to be abutted against the end cap set (Translated Description paragraph 0070, lines 1403-1404 “This tab 176 is intended to prevent the chain of wiring accessories 5 from escaping via the rear end of the charger 19 when the latter is arranged vertically.”)
.
	Reider in view of Barriuso fails to explicitly teach the protruding portion and the feeding member are respectively located at two opposite sides of the cartridge and extend toward each other. 

	It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cartridge of Barriuso to have the tab 176 protruding from the opposite side of the cartridge as the feeding member taught by Reider because it appears to be an arbitrary design consideration. A person having ordinary skill in the art would be able to recognize placing the tab 176 on the bottom wall 150 instead of upper wall 151 would provide the same function of abutting the end cap set to prevent it from escaping via the rear end. Thus meets the limitation of the protruding portion protruding upward and the feeding member extending downward toward one another located at two opposite sides of the cartridge.

    PNG
    media_image8.png
    213
    357
    media_image8.png
    Greyscale


	Regarding claim 10, Reider discloses the pliers of claim 6, wherein as viewed in a radial direction of one of the plurality of end caps, the feeding member is configured to correspond 1/3 times an axial dimension of one of the plurality of end caps (As addressed in the 112 section above regarding Claim 10, the axial dimension of one of the plurality of end caps may vary since there is no standard size of an end cap); the receiving portion has an entrance which is communicated with the receiving space and configured for the end cap set to pass therethrough (As addressed in the Rejection of Claim 1, the Receiving space defined between Elements 28 and 30 is within the Receiving Portion 72. When First and Second Jaws 28 and 30 are apart, there is an entrance for the end cap set to pass through); the shoulder portion has an insertion hole (Figure 2 Element 142 and Figure 4 Element 140 define two ears which create an opening between defining an insertion hole from the First Handling Portion to the Receiving Portion), the feeding member is inserted within the insertion hole (Figures 2 and 4 show the Feeding Member 130 inserted within the insertion hole), and the feeding member is configured to correspond to a 20plurality of large-diameter segments of the plurality of end caps (Figure 11 Element 136 and 138 of Feeding Member 130 correspond to Element 44 of the End Cap Sets which are connected with all segments of the plurality of End Caps), each of the plurality of end caps has a largest outer diametrical dimension on its large-diameter segment (As addressed in the 112 section regarding an axial dimension of one of the plurality of end cap, there is no standard size of end cap therefore a largest outer diametrical dimension may vary depending on what type or size of end cap being used. For examination purposes, any segment having a diameter will inherently have a largest outer diametrical dimension whether the diameter is uniform or varies along the segment), the feeding member is configured to be abutted against one of the plurality of large-diameter segments (Figure 11 shows Element 138 of the Feeding Member abutted against Element 44 and further abutted against the segment having the largest diameter on the second end cap).

	Reider fails to explicitly disclose a screwing member (Figures 2 and 4 Element 144 is a pin) penetrates within the feeding member (Figure 11 Element 144 penetrates the two holes in Element 130) and the insertion hole (Figures 2 and 4 Element 144 penetrates slot 141 in Elements 140 and 142) and is screwed 15on the shoulder portion (The pin secures the feeding member on the shoulder portion).  	

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention by substituting the pin 144 for a fastener such as a bolt having threads on one end to screw into a nut on the shoulder portion. This would be a simple substitution of a pin for a bolt which are known in the art as components used for fastening elements together. (See MPEP 2143.I.B)

	Furthermore, Reider fails to disclose all limitations regarding the cartridge.

	Barriuso teaches the pliers further includes a cartridge (Figure 4 Element 19), the cartridge is detachably assembled to the 5main body (Figure 4 shows the cartridge detached from the main body Elements 11 and 12), the cartridge includes a receiving groove (Figure 4 Elements 150 and 151 of the cartridge form a receiving groove between them) configured to receive the end cap set (Figure 14 shows an end cap set received in the groove), the main body has a first assembling structure (See first annotated drawing below. The cartridge is received inside the First Assembling Structure) and a second assembling structure (See first annotated drawing below. The cartridge abuts against the inside surface of the Second Assembling Structure on Element 20), the cartridge has a connecting structure (See first annotated drawing below. The cartridge has an outer surface for engaging with the First Assembling Structure), the cartridge is engageably disposed between the first assembling structure and the second assembling structure (First annotated drawing below shows the cartridge disposed between the First and Second Assembling Structures), the first assembling structure and the 10connecting structure are engaged with each other (The connecting structure of the cartridge engages inside and against the First Assembling Structure of the main body); the first assembling structure includes a first abutting surface (See second annotated drawing below) and an engaging concave (See second annotated drawing below) disposed on the first abutting surface (See second annotated drawing below. Engaging concave is on the first abutting surface), the connecting structure includes a second abutting surface facing the first abutting surface (See second annotated drawing below. Second abutting surface is facing the first abutting surface) and an engaging convex (See second annotated drawing below) protruding beyond the second abutting surface (See second annotated drawing below. Engaging convex bulges outward and protrudes beyond the second abutting surface), the first abutting surface 15and the second abutting surface are abuttable against each other (See second annotated drawing below. The first and second abutting surfaces are abutted against each other), the engaging convex and the engaging concave are engageable within each other (See second annotated drawing below. The engaging convex is protruding into an engagement with the engaging concave); the cartridge further has a protruding portion (Figure 7 Element 176) extending toward the receiving groove (Figure 7 shows Element 176 extending downward from Element 151 toward the receiving groove), the protruding portion and the feeding member are respectively located at two opposite sides of the cartridge (The feeding member taught by Reider is located between the two handles and would be located closer to Element 150 which is opposite of the protruding portion) and extend 20toward each other (The feeding member extends upward while the protruding portion extends downward, thus, they extend toward each other); the first assembling structure is disposed on the second jaw portion (The first assembling structure comprises many elements within the main body, as shown in the second annotated drawing below, including Element 16 having Element 75 as the first abutting surface and engaging concave), the first assembling structure and the connecting 13structure are disposed along an opening direction of the entrance (See 112 rejection above regarding “opening direction”. The first assembling structure is disposed on the second jaw and connecting portion is on the end of the cartridge that engages the First Assembling Structure. The second jaw is a part of what defines the receiving space and place the First Assembling Structure to be disposed along an opening direction of the entrance) ; the cartridge further includes a case (Figure 4 Elements 150, 151, and 152) and a cover (Figures 9 and 12 show the case being disposed in Element 20 which forms a U-shaped profile to cover the case) detachably covering the case (Figure 4 show the case 150,151, and 152 is detachable from the cover 20), the case and the cover define the receiving groove (When the cover is over the case, the receiving groove is defined on all four sides by Elements 150,151, 152, and the inner wall of Element 20 faces the open side of the case opposite 152), one of the case has a plurality of male connecting structures (Figure 7 Elements 173 and 171 are male connecting structures on the case), the other of the cover 5has a plurality of female connecting structures (See third annotated drawing below), the plurality of male connecting structures and the plurality of female connecting structures are detachably connected with one another (See third annotated drawing below. The male connecting structures of the Case projects into the female connecting structures of the Cover which creates a detachable engagement); each of the plurality of male connecting structures is a projection (See third annotated drawing below), each of the plurality of female connecting structures is an engaging hole which is engageable with the 10projection (See third annotated drawing below); the main body further includes an extension spring (Figure 14 Element 62), the extension spring is connected between the second jaw portion (Translated Description Paragraphs 0085 and 0086 “This maneuver has the effect, thanks to the spring 62, on the one hand of separating the handles 20 and 100 from each other until the protuberances 28 and 28' come to abut against the respective side edges of the notches 108 and 113 located near the curved crosspiece 116 of the head 101; and secondly to rotate the head 101 of the branch 100 relative to the head 21 of the branch 11 forming the magazine.	This pivoting causes the rod 121 and thereby the sleeve 120 to move along the openings 25 and 35 in the direction of the spring 62. The sleeve 120 drives in translation along the rib 37 of the cheek 23 and the rib of the cheek 22, the movable slider 16 towards the spring 62 until the released position illustrated in Figures 2, 3, 9, 12 and 14.” Figure 17 shows Second Jaw Portion 75 connected to the Rod and Sleeve 121 and 120 which are connected to Spring 62) and the first handling portion (See first annotated drawing below); the main body further includes an elastic abutting member (Figure 12 Element 60);  the elastic abutting member is adjacent to the second assembling structure (See annotated drawing below. Elastic Abutting Member is adjacent the Second Assembling Structure), the elastic abutting member is elastically abutted against the cartridge (Translated Description Paragraph 0066 “6 The floor wall 150 also has, in front of the three tabs 154, 155 and 156 and projecting from its outer face, a hook 166 suitable for receiving the middle part of the loop 60 carried by the handle 20 of the upper branch 11 of the clamp 10.");
 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Reider to incorporate the teachings of Barriuso to provide a cartridge detachably assembled to the main body for holding an end cap set. Doing so would allow the pliers of Reider to have a cartridge for holding an end cap set that can quickly be replaced by another full cartridge when all of the end caps in the initial cartridge have been used or when a different size or type of end cap is required. This prevents work delays caused by need to refill the plier with individual end caps or having to remove the current end cap set to reload with a different size or type of end cap.

	Barriuso does not explicitly teach the elastic abutting member has a plurality of bending segments (Barriuso does teach Element 60 has four 90o angles bent between the plurality of segments) which are flexible (Barriuso does not explicitly disclose the material or flexibility of Element 60).

	It would have been obvious to one of ordinary skill in the art to make the Element 60 taught by Barriuso from a material such as metal wire or plastic. Doing so would provide a component made from a material that is low cost and flexible so as to be easy to work with during manufacturing. Element 60 does not crimp, cut, press, or otherwise require the ability to receive a large amount of force, so it would be reasonable to use a material such as metal wire or plastic which would perform the desired function of holding the cartridge in place or keeping the handles together.

    PNG
    media_image9.png
    435
    997
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    554
    505
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    462
    714
    media_image11.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gautheret et al (US20020033039) discloses a hand tool for crimping ferrules comprising a loader having two magazines designed to receive ferrules. Graham (US20170112115) discloses an apparatus for applying fishing sinkers directly to a fishing line. Brown (US2812676) discloses a plier-type, magazine-feed crimping and cutting hand tool for applying electrical connectors to conductors. Christensen et al. (US2941431) discloses a magazine type dispenser for dispensing split shot and closing said shot about a fishing line. White (US5623762) discloses a ferrule applying device for retaining and feeding individual ferrules for crimping shafts of hypodermic needles. Krampe (US5611138) discloses a pliers-like tool for crimping a connector around a twisted end of a core.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ADAM MONTGOMERY whose telephone number is (571)272-6042. The examiner can normally be reached Monday-Friday 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB ADAM MONTGOMERY/Examiner, Art Unit 3723                                                                                                                                                                                                        
LDw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        September 9, 2022